[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The above entitled matter was referred to this court from the Hearing in Damages Calendar, item 33/01, of August 19, 1999.
The plaintiff claims personal injuries resulting from a motor vehicle accident which occurred on August 24, 1997 on Main Street. Bridgeport, Connecticut. The defendant admits fault for this accident.
The property damage to the plaintiffs automobile was moderately heavy (Plaintiffs Exhibit A-3 photographs). The plaintiff received medical treatment from Dr. Donald Dworken from September 29, 1997 to October 13, 1998. Dr. Dworken "released the plaintiff with approximately a 5%-6% permanent partial disability of his lumbosacral spine, causally related to his accident of August 24, 1997." Dr. Zworken's December 16, 1998 report states that "the patient returned to my office on 12/10/98. He was very unhappy. He is still having significant problems. He can't sleep. He can't walk. He can't lift. Objectively he is still quite tender at L4-5-S1. He only flexes 45. Lateral bending and lateral CT Page 11583 rotation are restricted. He certainly has hypertonicty in this area." (Plaintiffs Exhibit B-3 medical reports). It should be noted that Dr. Dworken had previously treated the plaintiff for injuries received in a February 16, 1996 automobile accident. The plaintiff has an agreed upon life expectancy of 46.2 years.
The plaintiff incurred economic damages of $2,805.00 as a result of Dr. Dworken's medical treatment (Plaintiffs Exhibit C) and $505.00 representing the balance owed for the rental of a car which the plaintiff used for two weeks while his own vehicle was being repaired. (Plaintiffs Exhibit D) The court finds that the plaintiff should receive $3,310.00 in economic damages. Further, the court finds that the plaintiff should receive $9,700.00 for a noneconomic damage award as compensation for mental and physical pain and suffering.
Judgment shall enter for the plaintiff to recover from the defendant the amount of $13,010.00 and costs.
Ballen, Judge Trial Referee